Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/21/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 13-20 are pending and are presented for examination.  
Claims 13-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 13, the specific limitations of “a third stator symmetrically disposed about a third axis, the third stator comprising a third multi-post stator core having a third multi-phase winding wound thereon, the third stator core coupled to the first and second stator cores, the third axis intersecting the first and second axes; and a spherical rotor disposed adjacent to, and moveable relative to, the first, second, and third stators, the spherical rotor including a plurality of magnets that emanate a magnetic field, each magnet having at least one of its magnetic poles facing the first, second, and third stators” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 14-18 are also allowable for depending on claim 13. 


Claim 20 is also allowable for depending on claim 19.  

The third stator is disclosed such as 108-3 in Figs. 2, etc.   

Cope et al (US 7728463 B2) has been reviewed.  It has three stator core (Fig. 3) but failed to teach a third multi-post stator core having a multi-phase pitch winding wound thereon (as well as first and second windings) and the third stator core coupled to the first and second stator cores.  The first, second and third cores are separately mounted on stator base plate (115).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.